COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '
 IN RE: WESTERN DAIRY                                           No. 08-13-00190-CV
 TRANSPORT, LLC,
                                                '         AN ORIGINAL PROCEEDING
                              Relator.
                                                '                IN MANDAMUS
                                                '

                                                '


                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Maria Salas Mendoza, Judge of the 120th District Court of El Paso, Texas,

and concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this court.

       All costs herein having been paid, no further order is made with respect thereto.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.